DETAILED ACTION
Response to Arguments
Applicant's arguments, Remarks filed 11/19/2021, pg. 9 regarding the status of the claims have been fully considered. The amended claims are 1, 7, 9, 15, 17, 19 and 23. 
Applicant's arguments, Remarks filed 11/19/2021, pg. 9 regarding the interview summary is hereby acknowledged. 
Applicant's arguments, Remarks filed 11/19/2021, pg. 9-13, have been fully considered. The examiner notes that the applicant’s arguments regarding the prior art of record are directed to the newly amended limitations not previously presented. Therefore, a new grounds of rejection will be provided in order to address the new limitations.
With respect to applicant’s arguments regarding the teachings of McMillian, the arguments are not persuasive. First, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). More importantly, on the issue of obviousness, the Supreme Court stated that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385 (2007) (citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 96 S. Ct. 1532, 47 L. Ed. 2d 784 (1976)).  The Court further reiterated that in circumstances where the combination of two pre-existing elements did no more than they would in separate, sequential operation, the patent failed under 35 U.S.C. 103.  See id. at 416-417 (citing Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 90 S. Ct. 305, 24 L. Ed. 2d 258 (1969)). The analysis of a rejection on obviousness grounds need not seek out precise teachings directed See id. at 418.  The obvious analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation.  Id. at 419.  Further, the Court stated that common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.  See id. at 420. 
Applicant references paragraph 0027 of McMillian on Remarks pg. 11, however, the applicant’s arguments do not appreciate the significant teaching value of “when at least of the monitored signatures of the first type is determined to match (e.g., substantially match within a tolerance, threshold, etc.) a reference signature….” Is determined to match. In applicant’s amended claims, the applicant has amended the claims to recite “when the count of the identified ones of the different reference media assets is less than a media asset threshold” then the credit media exposure is performed. The claimed invention merely substitutes a different method of establishing a threshold value in order to determine a credit for media exposure when viewed in light of newly found prior art reference(s) discussed in the new grounds of rejection.
Independent claims 9 and 17 are also not in a condition for allowance for the same as will be discussed with respect to claim 1 below.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9-10, 13, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Besehanic; Jan US 20160065635 A1 (hereafter Besehanic) and in further view of McMillan; Francis Gavin US 20130251189 A1 (hereafter McMillan) and in further view of Tapse; Sandeep et al. US 20180191850 A1 (hereafter Tapse) and in further view of Sullivan et al., US2017/0188067A1 (hereafter Sullivan).
Regarding claim 1, “An apparatus comprising: a signature matcher to compare a sequence of monitored media signatures to respective different sequences of reference signatures representative of corresponding different reference media assets, the sequence of monitored media signatures included in monitoring data reported by a media device meter, the different sequences of reference signature stored in a library of reference signatures” Besehanic teaches (para 32-36 employing watermarks/signatures to identify media accessed using meter elements; teaches identifying the extracted watermarks/signatures/fingerprints in streamed content and them comparing extracted information to the stored source media; wherein the AME server provides the adaptive bitrate streaming URLs detected and compares to the network logs; see para 0035 –For example, the AME server 130 can use one or more media identification technique(s) employing watermarks and/or signatures to identify media accessed using a resource identifier included in a URL. In the context of media monitoring, watermarks may be transmitted within and/or with media signals. For example, watermarks can be used to transmit data (e.g., such as identification codes, ancillary codes, etc.) with media (e.g., inserted into the audio, video, or metadata stream of media) to uniquely identify broadcasters and/or media (e.g., content or advertisements), and/or to convey other information. Watermarks are typically extracted using a decoding operation; para 37-38 - In some examples, in response to receiving the adaptive bitrate streaming URLs in a request for provider information, the OSS 135 compares the adaptive bitrate streaming URLs to the network logs stored in the network log server 140 to, for example, identify the mobile platform(s), such as the mobile platform 105, that accessed the adaptive bitrate streaming URLs, identify the times at which the adaptive bitrate streaming URLs were accessed/logged, determine location information for the mobile platform, such as the mobile platform 105, at the times the adaptive bitrate streaming URLs were accessed/logged, etc.); Besehanic does not explicitly disclose the terms “different sequences of reference signatures representative of corresponding different reference media assets.”
a matched assets counter to: identify which ones of the different sequences of reference signatures have been determined to match the sequence of monitored media signatures; identify corresponding ones of the different reference media assets represented by the identified ones of the different sequences of reference signatures to identify the ones of the different reference media assets associated with determined to match the sequence of monitored media signatures; and determine a count of the identified ones of the different reference media assets; and a credit determiner to credit media exposure to a first one of the reference media assets when the count of the identified ones of the different reference media assets is less than a media asset threshold” Besehanic teaches identifying the streaming service or provider based on the identified metering data (para 30-34, 59), however, Besehanic does not disclose a credit determiner nor identify corresponding ones of the different reference media assets represented by the identified ones of the different sequences of reference signatures to identify the ones of the different reference media assets associated with determined to match the sequence of monitored media signatures.
With respect to the meter of Besehanic performing a counting feature, the dictionary definition of meter comprises “an instrument for measuring and sometimes recording the time or amount of something.” In an analogous art, McMillan teaches an invention relating to crediting media exposure and known elements relating to how meters are utilized in the art for comparing extracted signatures to stored signatures and enabling the meter to identify when a match is found (para 0027 -  The device meter 125 then reports the monitored signatures of the first type, via the network 135, to the data processing facility 140. The data processing facility 140, in turn, receives the monitored signatures of the first type from the device meter 125 and compares the monitored signatures to a collection of reference signatures of the first type. In the illustrated example, the collection of reference signatures is representative of a collection of reference media that is known to the data processing facility 140. When at least one of the monitored signatures of the first type is determined to match (e.g., substantially match within a tolerance, threshold, 
	In an analogous art, Tapse teaches the deficiency of McMillian wherein assuming that each segment is a different reference media assets and counting each segment (see para 0019, 0025) and performing an accounting based on the count information (para 0026). Similarly with respect to the identify corresponding ones of the different reference media assets represented by the identified ones of the different sequences of reference signatures to identify the ones of the different reference media assets associated with determined to match the sequence of monitored media signatures), Tapse recognizes a known problem of identifying multiple signatures in a single video content in para 0002, 16-17 - presentation of media to users has been monitored and measured through the use of, for example, digital signatures for media identification. Media monitoring companies make reference signatures of identified media (e.g., television programs, music, audio broadcasts, internet videos, audio and/or visual advertisements, etc.), typically to develop a reference database. As unidentified media is presented to a user, a series of signatures of the unidentified media is made. The signatures of the unidentified media are then compared to the reference signatures. When the signatures of the unidentified media match one or more of the reference signatures, the unidentified media is identified. Tapse para 16 teaches A good signature is repeatable when processing the same media presentation, but is unique relative to other (e.g., different) presentations of other (e.g., different) media. Accordingly, the term "fingerprint" and "signature" are used interchangeably herein and are defined herein to mean a proxy for identifying media that is generated from one or more inherent characteristics of the media. However, Tapse does not reference “when the count of the identified ones of the different reference media assets is less than a media asset threshold.
In an analogous art, Sullivan teaches an invention for audience measurement events corresponding to media exposure wherein paragraph 107 teaches “…thresholder 260 applies thresholds that are set based on experimental results. In some examples, the values of the example thresholds may be modified to adjust the level of acceptable risk in identifying matching identifiers. For example, setting the thresholds to a relatively high value may decrease the likelihood of identifying matching identifiers (e.g., identifier combinations). In contrast, setting the thresholds to a relatively low value may increase 
	 Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Besehanic’s invention employing watermarks/signatures to identify media accessed using meter elements wherein the extracted watermarks/signatures/fingerprints in streamed content are compared to the stored source media by further incorporating known elements of McMillan’s invention comprising comparing extracted signatures to stored signatures and enabling the meter to identify when a match is found in order to accurately track matched content to identify media content portions presented to viewers. It would have been obvious before the effective filing date of the claimed invention to modify Besehanic and McMillian by further incorporating known elements of Tapse’s invention comprising metering video content to determine each time a consumer watches a video segment and report matching video segments to a creditor for crediting presentation views to the media title from unknown viewers and to collect and distribute payments to the production studio because the combination known elements relating to metering would enable the efficient distribution of royalties to content owners using known metering elements comprising watermarks/signatures because the prior art recognizes a known problem of utilizing codes (e.g., watermarks) and/or signatures for media monitoring are known and establishing threshold values for preventing false positives as taught by Sullivan. 
Regarding claim 2, “wherein the apparatus includes a data segmenter to segment the sequence of monitored media signatures into temporally adjacent evaluation periods, the evaluation periods corresponding to discrete periods of time” is further rejected on obviousness grounds as discussed in the 
Regarding claim 3, “wherein the signature matcher is to compare the sequence of monitored media signatures in each evaluation period to the respective sequences of reference signature” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Besehanic para 33-34 teaches –In adaptive bitrate streaming, media to be streamed is encoded into two or more alternative media streams having different data rates (and, thus, different quality). Each alternative media stream is then segmented into short segments, such as 10 second segments or segments having some other duration. To receive streaming media from the streaming media server 120 according to an adaptive bitrate streaming protocol, the mobile platform 105 requests successive media segments (e.g., successive 10 sec. segments) using the adaptive bitrate streaming URLs identifying the segments. Each time a next segment is to be requested, the mobile platform 105 can select among the different next segments corresponding to the different alternative streams, thereby permitting the mobile platform 105 to adapt media quality to the available data rate. In the illustrated example of FIG. 1, the meter 125 detects the adaptive bitrate streaming URLs accessed by the mobile platform 105, and provides the detected adaptive bitrate streaming URLs to the AME server 130 for further processing.

	In an analogous art, Tapse teaches the deficiency of McMillian wherein assuming that each segment is a different reference media assets and counting each sequential segment (see para 0019, 0025) and performing an accounting based on the count information (para 0026). However, Tapse does not reference “when the count of the identified ones of the different reference media assets is less than a media asset threshold.
In an analogous art, Sullivan teaches an invention for audience measurement events corresponding to media exposure wherein paragraph 107 teaches “…thresholder 260 applies thresholds that are set based on experimental results. In some examples, the values of the example thresholds may be modified to adjust the level of acceptable risk in identifying matching identifiers. For example, setting the thresholds to a relatively high value may decrease the likelihood of identifying matching identifiers (e.g., identifier combinations). In contrast, setting the thresholds to a relatively low value may increase 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Besehanic and McMillian by further incorporating known elements of Tapse’s invention comprising metering video content to determine each time a consumer watches sequential video segments and report matching video segments to a creditor for crediting presentation views to the media title from unknown viewers and to collect and distribute payments to the production studio because the combination known elements relating to metering would enable the efficient distribution of royalties to content owners using known metering elements comprising watermarks/signatures because the prior art recognizes a known problem of utilizing codes (e.g., watermarks) and/or signatures for media monitoring are known and utilizing threshold values to avoid utilizing false positives in media exposure data.
Regarding claim 4, “wherein the media device meter is to monitor media presented by a media device” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Besehanic para 32-34 – metering each media device. See also McMillan (para 0027 -  The device meter 125 then reports the monitored signatures of the first type, via the network 135, to the data processing facility 140. The data processing facility 140, in turn, receives the monitored signatures of the first type from the device meter 125 and compares the monitored signatures to a collection of reference signatures of the first type. In the illustrated example, the collection of reference signatures is representative of a collection of reference media that is known to the data processing facility 140. When at least one of the monitored signatures of the first type is determined to match (e.g., substantially match within a tolerance, 
Regarding claim 5, “wherein the matched assets counter is to: identify strong matches between the sequence of monitored media signatures and the sequences of reference signatures; and generate the count based on a number of unique reference media assets represented by the strong matches” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Tapse para 25, 29 utilizing a threshold count corresponding to a strong match if the count meets the threshold. See also Besehanic para 34 - the AME server 130 may determine the particular source media linked to resource identifier information included in the adaptive bitrate streaming URLs reported by meters, such as the meter 125, by accessing the source media addressed by a particular resource identifier and identifying the media using any appropriate media identification technique(s) (e.g., watermark/code matching, signature matching, etc.); para 63 - in response to receiving an adaptive bitrate streaming URL in a query from the server querier 710, the network log server 140 may find a stored network log entry containing a matching adaptive bitrate streaming URL. The network log server 140 may then return other network information, such as a timestamp for the matching log entry, a mobile platform identifier identifying the particular mobile platform associated with the matching log entry, mobile platform location data included in the matching log entry, etc., in a response to the query. 
Regarding claim 6, “wherein the matched assets counter is to identify a strong match based on whether a number of signature matches within a period of time satisfies a strong match threshold” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Tapse para 25, 
   Regarding the method claims 9-10, 13 the claims are grouped and rejected with the apparatus claims 1-6 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-6 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art. 
   Regarding the non-transitory computer readable media claims 17-19, 21, 24 the claims are grouped and rejected with the apparatus claims 1-6 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-6 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art. 

  Claims 7, 15, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Besehanic; Jan US 20160065635 A1 (hereafter Besehanic) and in further view of McMillan; Francis Gavin US 20130251189 A1 (hereafter McMillan) and in further view of Tapse; Sandeep et al. US 20180191850 A1 (hereafter Tapse) and in further view of Sullivan et al., US20170188067A1 (hereafter Sullivan) and in further view of McMillan; F. Gavin US 20140282671 A1 (hereafter McMillan ‘671).
Regarding claim 7, Besehanic is silent with respect to “further including a threshold determiner to determine if the count of the ones of the reference media assets satisfies a media asset threshold.” 
In an analogous art, Sullivan teaches an invention for audience measurement events corresponding to media exposure wherein paragraph 107 teaches “…thresholder 260 applies thresholds that are set based on experimental results. In some examples, the values of the example thresholds may be modified to adjust the level of acceptable risk in identifying matching identifiers. For example, setting the thresholds to a relatively high value may decrease the likelihood of identifying matching identifiers (e.g., identifier combinations). In contrast, setting the thresholds to a relatively low value may increase the likelihood of false positives.” Therefore, a person of ordinary skill in the art relating to media distribution and measuring media exposure events would have seen the obvious benefit of incorporating elements for reducing false positives in data by establishing a threshold that is determined by calculating whether data “is less than or equal to an established number” because the claimed invention merely substitutes a different value for establishing a threshold value in order to determine a credit for media exposure.
The motivation to modify Besehanic, McMillan, Tapse, and Sullivan is further evidenced in McMillan ‘671 teaches the deficiency (para 49 - If a threshold number of signatures match reference signatures stored in the database for a media item, the example signature matcher 220 determines that the media matches the reference media associated with the reference signatures. By generating the signatures and identifying the media using the generated signatures, the example signature generator 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Besehanic, McMillan, Tapse, and Sullivan’s invention employing watermarks/signatures to identify media accessed by further incorporating known elements of McMillan ‘671 invention metering video content using a threshold number of signatures match reference signatures stored in the database for a media item, the example signature matcher determines that the media matches the reference media associated with the reference signatures in order to accurately track content and bill for a minimum amount of usage to compensate a content provider. 
  Regarding the method claims 15 the claims are grouped and rejected with the apparatus claims 7 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 7 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art. 
  Regarding the non-transitory computer readable media claims 22-23 the claims are grouped and rejected with the apparatus claims 7 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 7 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421